
	

114 SRES 56 IS: Designating January 2015 as “National Blood Donor Month”. 
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 56
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2015
			Ms. Baldwin (for herself and Ms. Warren) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating January 2015 as National Blood Donor Month. 
	
	
 Whereas America's Blood Centers, AABB, and the American Red Cross unite to designate January 2015 as National Blood Donor Month;Whereas donating 1 unit of blood helps to save as many as 3 lives;Whereas blood donors are an integral part of the health system and national public health preparedness initiatives in the United States;Whereas blood and blood products are critical national resources and vital public health assets that must be readily available at all times;Whereas every 2 seconds, a person in the United States needs blood for lifesaving treatment in an emergency or a disaster, a routine surgery, a blood transfusion to help treat a serious disease like cancer, or an organ or bone marrow transplant;Whereas 1 in 7 patients who enter a hospital in the United States needs blood;Whereas more than 20,000,000 blood components are used in transfusions every year in the United States;Whereas more than 39,000 units of blood are needed each day in the United States to maintain a safe and adequate blood supply;Whereas 9,200,000 donors give blood each year in the United States;Whereas approximately 38 percent of the United States population is eligible to give blood, but less than 10 percent of the eligible population donates blood on an annual basis;Whereas blood transfusions require generous and altruistic volunteer donors;Whereas it is vital that the blood donation policies, including donor deferral policies, in the United States keep pace with medical science to ensure that the United States has a robust, eligible population of donors to maintain a safe and adequate blood supply; andWhereas America's Blood Centers, AABB, and the American Red Cross support and perform critical services collecting, processing, and distributing lifesaving blood and blood products to hospitals and health providers, and are instrumental in ensuring the safety of the blood supply and promoting the need for blood donations: Now, therefore, be it
	
 That the Senate—(1)designates January 2015 as National Blood Donor Month;(2)acknowledges the important role of volunteer blood donors in protecting the health and emergency preparedness security of the United States;(3)recognizes the need to promote a safe, stable blood supply and to increase volunteer participation of blood donors;(4)endorses efforts to update blood donation policies in a safe and scientifically sound manner to maintain an adequate blood supply; and(5)recognizes the roles of America's Blood Centers, AABB, and the American Red Cross in ensuring the safety of the blood supply in the United States and delivering lifesaving blood and blood products to health providers and patients.
